Name: Political and Security Committee Decision (CFSP) 2015/956 of 17 June 2015 on the establishment of the Committee of Contributors for the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM Ukraine/1/2015)
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  Europe;  politics and public safety;  communications
 Date Published: 2015-06-20

 20.6.2015 EN Official Journal of the European Union L 156/21 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/956 of 17 June 2015 on the establishment of the Committee of Contributors for the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM Ukraine/1/2015) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2014/486/CFSP of 22 July 2014 on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (1), and in particular Article 10 thereof, Whereas: (1) Pursuant to Article 10(3) of Decision 2014/486/CFSP, the Council authorised the Political and Security Committee (PSC) to take relevant decisions on the establishment of a Committee of Contributors (CoC) for the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine). (2) The conclusions of the European Council of GÃ ¶teborg of 15 and 16 June 2001 established guiding principles and arrangements for third States' contributions to police missions. On 10 December 2002, the Council approved the document entitled Consultations and Modalities for the Contribution of non-EU States to EU civilian crisis management operations which further developed the arrangements for the participation of third States in civilian crisis management operations, including the establishment of a CoC. (3) The CoC should be a forum for discussing all problems relating to EUAM Ukraine management with the contributing third States. The PSC, which exercises the political control and strategic direction of EUAM Ukraine, should take account of the views expressed by the CoC, HAS ADOPTED THIS DECISION: Article 1 Establishment and terms of reference 1. A Committee of Contributors (CoC) for the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) is hereby established. 2. The terms of reference of the CoC are laid down in the document entitled Consultations and Modalities for the Contribution of non-EU States to EU civilian crisis management operations. Article 2 Composition 1. The CoC shall be composed of the following members:  representatives of all Member States; and  representatives of third States participating in the mission and providing contributions. 2. A representative of the European Commission may also attend the CoC's meetings. Article 3 Information from the Head of Mission The CoC shall regularly receive information from the Head of Mission. Article 4 Chair The CoC shall be chaired by the High Representative of the Union for Foreign Affairs and Security Policy or by his or her representative. Article 5 Meetings 1. The meetings of the CoC shall be convened by the Chair on a regular basis. Where circumstances require, emergency meetings may be convened on the Chair's initiative, or at the request of a member. 2. The Chair shall circulate in advance a provisional agenda and documents relating to the meeting. The Chair shall be responsible for conveying the outcome of the CoC's discussions to the PSC. Article 6 Confidentiality 1. In accordance with Council Decision 2013/488/EU (2), the security rules laid down in that Decision shall apply to the meetings and proceedings of the CoC. In particular, representatives in the CoC shall possess adequate security clearance. 2. The deliberations of the CoC shall be covered by the obligation of professional secrecy, except in so far as the CoC unanimously decides otherwise. Article 7 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 17 June 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 217, 23.7.2014, p. 42. (2) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1).